Exhibit 10.1

 

EXECUTION VERSION



 



 

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

OF

 

MCC SENIOR LOAN STRATEGY JV I LLC

 

A Delaware Limited Liability Company

 

Dated as of March 27, 2015

 

 

 

THE SECURITIES REPRESENTED BY THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS AND, AS SUCH, THEY MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED
AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE SECURITIES HAVE BEEN
QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR
UNLESS SUCH QUALIFICATION AND REGISTRATION IS NOT LEGALLY REQUIRED. TRANSFERS OF
THE SECURITIES REPRESENTED BY THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT
ARE FURTHER SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS SET FORTH HEREIN.

 



 

 



           TABLE OF CONTENTS

           Page



 

ARTICLE I DEFINITIONS 1     1.1. Construction. 1 1.2. Certain Definitions. 1    
ARTICLE II ORGANIZATION 6     2.1. Formation; Effective Date. 6 2.2. Name. 7
2.3. Registered Agent; Offices. 7 2.4. Merger and Consolidation; Sale of Assets.
7 2.5. Purpose. 7 2.6. Foreign Qualification. 7 2.7. Termination of New
Investments. 8     ARTICLE III CAPITAL COMMITMENT 8     3.1. Members. 8 3.2.
Liability to Third Parties. 9 3.3. Lack of Authority. 9 3.4. Withdrawal. 9    
ARTICLE IV CAPITAL CONTRIBUTIONS 9     4.1. Contributions. 9 4.2. Capital
Commitment. 9 4.3. Advance of Capital. 10 4.4. Defaulting Members. 10 4.5. No
Deficit Restoration Obligation 11     ARTICLE V MEMBER RIGHTS 11     5.1.
Transfer Restrictions. 11 5.2. Confidentiality. 12     ARTICLE VI ALLOCATIONS
AND DISTRIBUTIONS 14     6.1. Allocations. 14 6.2. Distributions. 15 6.3.
Withholding Tax. 16     ARTICLE VII MANAGEMENT 16     7.1. Board of Managers. 16
7.2. Prior Approval. 17 7.3. Meetings of the Board of Managers. 17 7.4. Quorum;
Acts of the Board of Managers. 18 7.5. Remote Participation. 18 7.6.
Compensation of Managers; Expenses. 18 7.7. Removal and Resignation of Managers;
Vacancies. 19 7.8. Managers as Agents. 19 7.9. Duties of Board of Managers. 19
7.10. Reliance by Third Parties. 19    

 

 

i

 





TABLE OF CONTENTS

(continued)

           Page



 



ARTICLE VIII TAXES 20     8.1. Tax Matters Member; Member Information. 20 8.2.
Tax Reports. 20 8.3. Partnership for U.S. Federal Tax Purposes. 20     ARTICLE
IX EXCULPATION AND INDEMNIFICATION; CORPORATE OPPORTUNITY 20     9.1. Right to
Indemnification. 20 9.2. Procedure for Determining Permissibility. 21 9.3.
Contractual Obligation. 21 9.4. Indemnification Not Exclusive; Inuring of
Benefit; Savings Clause. 22 9.5. Exculpation. 22 9.6. Insurance and Other
Indemnification. 22 9.7. Corporate Opportunities. 23 9.8. Ownership of Members.
23     ARTICLE X BOOKS, RECORDS, VALUATIONS, REPORTS, AND BANK ACCOUNTS 23    
10.1. Books. 23 10.2. Company Funds. 23 10.3. Valuation. 24 10.4. Financial
Statements and Information. 25     ARTICLE XI DISSOLUTION, LIQUIDATION, AND
TERMINATION 25     11.1. Dissolution. 25 11.2. Winding Up. 26 11.3. Certificate
of Cancellation. 28     ARTICLE XII GENERAL PROVISIONS 28     12.1. Expenses. 28
12.2. Notices. 28 12.3. Entire Agreement. 28 12.4. Effect of Waiver or Consent.
29 12.5. Amendment. 29 12.6. Binding Act. 29 12.7. Governing Law. 29 12.8.
Consent to Exclusive Jurisdiction. 29 12.9. Severability. 30 12.10. Further
Assurances. 30 12.11. No Third Party Benefit. 30 12.12. Counterparts. 30

 



ii

 

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

OF

 

MCC SENIOR LOAN STRATEGY JV I LLC

 

A Delaware Limited Liability Company

 

THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT of MCC Senior Loan Strategy
JV I LLC (the “Company”) dated as of March 27, 2015 is entered into by and among
the Persons executing this Agreement and those other Persons who become Members
of the Company from time to time, as hereinafter provided.

 

ARTICLE I
DEFINITIONS

 

1.1.           Construction.

 

Whenever the context requires, the gender of all words used in this Agreement
includes the masculine, feminine and neuter. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term shall be deemed to include the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” All references to
Articles and Sections refer to Articles and Sections of this Agreement. This
Agreement and any provision of it shall not be construed against the party that
drafted the Agreement or such provision.

 

1.2.           Certain Definitions.

 

(a)           “Act” means the Delaware Limited Liability Company Act (6 Del. C.
§ 18-101 et. seq.), and any successor statute, as amended from time to time.

 

(b)           “Administrative Agent” means Medley Capital LLC or an Affiliate
thereof retained by the Company with Member Approval to perform administrative
services for the Company.

 

(c)           “Advance of Capital” has the meaning set forth in Section 4.3.

 

(d)            “Advance Rate” means the rate equal to the LIBOR Rate plus five
percent (5.0%) per annum.

 

(e)           “Advisers Act” means the Investment Advisers Act of 1940, as
amended from time to time, and the rules regulations and interpretations
thereof.

 

(f)           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person; provided that no securityholder of the Company shall be deemed an
Affiliate of any other securityholder solely by reason of an investment in the
Company. For the purpose of this definition, the term “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 



1

 

 

(g)           “Agreement” means this Limited Liability Company Operating
Agreement of the Company, dated as of the date hereof, as may be amended from
time to time in accordance with the terms herein.

 

(h)           “Board of Managers” means the Board of Managers of the Company.

 

(i)           “Call Option” has the meaning set forth in Section 11.2(e).

 

(j)           “Call Option Period” has the meaning set forth in Section 11.2(e).

 

(k)           “Capital Account” means, with respect to any Member, the Capital
Account maintained in accordance with the following provisions:

 

(i)           To each Member’s Capital Account there shall be credited such
Member’s Capital Contributions, such Member’s distributive share of Profits and
any items in the nature of income or gain which are specially allocated to such
Member, and the amount of any Company liabilities assumed by such Member or
which are secured by any property distributed to such Member;

 

(ii)           To each Member’s Capital Account there shall be debited the
amount of cash and the Value of any property distributed to such Member pursuant
to any provision of this Agreement, such Member’s distributive share of Losses
and any items in the nature of expenses or losses which are specially allocated
to such Member, and the amount of any liabilities of such Member assumed by the
Company or which are secured by any property contributed by such Member to the
Company; and

 

(iii)           In determining the amount of any liability for purposes of
Sections 1.2(k)(i) and 1.2(k)(ii), there shall be taken into account Section
752(c) of the Code and any other applicable provisions of the Code and
Regulations thereunder.

 



2

 

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations. The Members shall modify the manner in which the Capital
Accounts, or any debits or credits thereto (including, without limitation,
debits or credits relating to liabilities which are secured by contributed or
distributed property or which are assumed by the Company or the Members) are
computed to the extent any such modifications (a) are necessary or appropriate
to maintain equality between the Capital Accounts of the Members and the amount
of Company capital reflected on the Company’s balance sheet, as computed for
book purposes in accordance with Regulations Section 1.704-1(b)(2)(iv)(g), and
(b) any such modifications are required to comply with the Regulations, whether
on account of an unanticipated event or otherwise; provided that no such
modification will be made if such modification is reasonably likely to have a
material adverse effect on any Member.

 

(l)           “Capital Commitment” means, as to each Member, the total amount
set forth in such Member’s subscription agreement delivered in connection
herewith and which is agreed to be contributed to the Company by such Member as
a Capital Contribution in accordance with the terms of this Agreement which is
accepted by Member Approval.

 

(m)           “Capital Contribution” has the meaning set forth in Section 4.1.

 

(n)           “Certificate” has the meaning set forth in Section 2.1.

 

(o)           “Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute.

 

(p)           “Company” has the meaning set forth in the recitals.

 

(q)           “Confidential Information” has the meaning set forth in Section
5.2.

 

(r)           “Contribution Notice” has the meaning set forth in Section 4.2(a).

 

(s)           “Corporate Opportunity” has the meaning set forth in Section
9.7(a).

 

(t)           “Deadlock” means a determination by a Member that the Members have
failed to reach a unanimous decision within 30 days after the Board of Managers
has notified the Members of its failure to reach a decision by the required vote
regarding a matter requiring Prior Manager Approval or otherwise requiring the
approval of the Board of Managers.

 

(u)            “Default Date” has the meaning set forth in Section 4.4(a).

 



3

 

 

(v)           “Defaulting Member” has the meaning set forth in Section 4.4(a).

 

(w)           “Drawdown” has the meaning set forth in Section 4.2(a).

 

(x)           “Due Date” has the meaning set forth in Section 4.2(b)(ii).

 

(y)           “ERISA” means the U.S. Employee Retirement Income Security Act of
1974, as amended.

 

(z)           “Exercising Member ” means either (i) in the case of an event
described in Section 11.1(c) or Section 11.1(d), the Member that may elect a
dissolution and winding up of the Company or (ii) in the case of an event
described in Section 11.1(f), the Member that did not elect a dissolution and
winding up of the Company.

 

(aa)           “Fiscal Year” means the fiscal year of the Company, which shall
end on June 30 of each calendar year except as otherwise decided by the Members
or as required by the Code and Regulations. For purposes of this Agreement, the
term “Fiscal Year” shall also include any applicable fiscal period shorter than
one year as the context requires.

 

(bb)           “Indemnification Losses” has the meaning set forth in Section
9.1(a).

 

(cc)           “Indemnified Party” has the meaning set forth in Section 9.1(a).

 

(dd)           “Investment” means an investment in a portfolio company held by
the Company or any wholly-owned Subsidiary.

 

(ee)           “Investment Company Act” means the Investment Company Act of
1940, as amended from time to time and the rules, regulations and
interpretations thereof.

 

(ff)           “Laws” means any law or regulation to which the Company, a
Member, or such Member’s investment in the Company may be subject from time to
time.

 

(gg)           “LIBOR Rate” means the 1-month London InterBank Offered Rate,
which for purposes hereof shall be deemed to equal for each day of a calendar
month such rate as of the first day of such month.

 

(hh)           “Manager” means each Person elected, designated or appointed to
serve as a member of the Board of Managers.

 



4

 

 

(ii)           “MCC” means Medley Capital Corporation, or any Person substituted
for Medley Capital Corporation as a Member pursuant to the terms of this
Agreement.

 

(jj)            “Member” means any Person which is admitted to the Company as a
member, from time to time, as provided in this Agreement, but shall not include
any Person who has ceased to be a member in the Company.

 

(kk)            “Member Approval” means, as to any matter requiring Member
Approval hereunder, the approval or subsequent ratification by each Member.

 

(ll)           “Membership Interest” means a Member’s entire interest in the
Company, including such Member’s economic interest, the right to vote on or
participate in the Company’s management and the right to receive information
concerning the business and affairs of the Company, in each case, to the extent
expressly provided in this Agreement or required by the Act.

 

(mm)           “Percentage Interest” means the percentage ownership interest of
each Member as described on Exhibit A attached hereto and incorporated herein,
as amended from time to time.

 

(nn)            “Permitted Transferee” shall mean, with respect to any Member,
an Affiliate of such Member; provided that, a Permitted Transferee shall not
include, unless waived in writing by the other Members (which each other Member
may refuse to do in its absolute discretion), any Affiliate that:

 

(i)           if such Affiliate were a Member, would cause the Company to cease
to be entitled to the exemption from the definition of an “investment company”
pursuant to Section 3(c)(7) of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Securities and Exchange Commission
thereunder;

 

(ii)           if such Affiliate were a Member, would result in the termination
of the Company as a partnership under the Code, in the Company being classified
as a “publicly traded partnership” under the Code or cause the Company to have
more than 80 Members;

 

(iii)           is a “plan” as defined in Section 3(3) of ERISA that is subject
to the fiduciary responsibility provisions of ERISA, a “plan” that is subject to
the prohibited transaction provisions of Section 4975 of the Code, an entity
whose underlying assets are treated as “plan assets” under Section 3(42) of
ERISA and any regulations promulgated thereunder and/or an employee benefit plan
subject to any provisions of any federal, state, local, non-U.S. or other laws
or regulations that are similar to Section 406 of ERISA or Section 4975 of the
Code; or

 

(iv)           if such Affiliate were a Member, would cause the Company or the
other Member to be in violation of applicable Laws.

 



5

 

 

(oo)           “Person” shall mean an individual, a corporation, partnership,
trust, limited liability company, organization, association, government or any
department or agency thereof, or any other individual or entity.

 

(pp)           “Prior Manager Approval” means, as to any matter requiring Prior
Manager Approval hereunder, the prior approval of a quorum of the Board of
Managers as described in Section 7.4.

 

(qq)            “Profits” and “Losses” means, with respect to any Fiscal Year,
the net income or loss of the Company under U.S. generally accepted accounting
principles with respect to such Fiscal Year, with such adjustments thereto as
may be required by this Agreement; provided that in the event that the Value of
any Company asset is adjusted under Section 10.3, the amount of such adjustment
shall in all events be taken into account in the same manner as gain or loss
from the disposition of such asset for purposes of computing Profit or Loss, and
the gain or loss from any disposition of such asset shall be calculated by
reference to such adjusted Value.

 

(rr)           “Regulations” means the United States Treasury Regulations
promulgated under the Code, as in effect from time to time.

 

(ss)           “ROFO Acceptance Period” has the meaning set forth in Section
5.1(b)(ii).

 

(tt)           “ROFO Notice” has the meaning set forth in Section 5.1(b).

 

(uu)           “ROFO Sale” has the meaning set forth in Section 5.1(b).

 

(vv)           “Sale Period” has the meaning set forth in Section 5.1(b)(iii).

 

(ww)           “Securities Act” means the Securities Act of 1933, as amended
from time to time.

 

(xx)           “Subsidiary” means, with respect to the Company, any entity of
which securities or other ownership interests having sufficient ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by the Company.

 

(yy)           “Tax” means all federal, state, local or foreign taxes of any
kind, including all interest, penalties and additions to tax imposed thereon.

 

(zz)           “Tax Matters Member” has the meaning set forth in Section 8.1.

 

(aaa)           “Transfer” or “transfer” means, with respect to any Membership
Interest, the direct or indirect sale, assignment, transfer, withdrawal,
mortgage, pledge, hypothecation, exchange or other disposition of any part or
all of such interest, whether or not for value and whether such disposition is
voluntary, involuntary, by operation of law or otherwise, and a “transferee” or
“transferor” means a Person that receives or makes a transfer

 



6

 

 

(bbb)            “Unfunded Capital Commitment” shall mean the portion of a
Member’s Capital Commitment that has not been drawn down pursuant to one or more
Contribution Notices, as such amount may be adjusted pursuant to this Agreement.

 

(ccc)           “Value” means, as of the date of computation, with respect to
some or all of the assets of the Company or any Subsidiary or any assets
acquired by the Company or any Subsidiary, the value of such assets determined
in accordance with Section 10.3.

 

ARTICLE II
ORGANIZATION

 

2.1.           Formation; Effective Date.

 

The Company was organized as a Delaware limited liability company on March 11,
2015 by the filing of a certificate of formation (the “Certificate”) with the
Office of the Secretary of State of the State of Delaware under and pursuant to
the Act. This Agreement shall be effective as of the date hereof. To the extent
that the rights or obligations of any Member differ by reason of any provision
of this Agreement than they would be in the absence of such provisions, this
Agreement shall, to the extent permitted by the Act, control. All of the actions
of Elizabeth Reale taken in her capacity as an authorized person of the Company
are hereby ratified, approved and confirmed in all respects.

 

2.2.           Name.

 

The name of the Company is “MCC Senior Loan Strategy JV I LLC” or such other
name as the Members may designate from time to time.

 

2.3.           Registered Agent; Offices.

 

The registered agent and office of the Company required by the Act to be
maintained in the State of Delaware shall be Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, County of New Castle, Delaware 19808,
or such other agent or office (which need not be a place of business of the
Company) as the Members may designate from time to time in the manner provided
by applicable law. The principal office of the Company shall be located at such
place within or without the State of Delaware, and the Company shall maintain
such records, as the Members shall determine from time to time.

 

2.4.           Merger and Consolidation; Sale of Assets.

 

Subject to the terms of this Agreement, the Company may merge or consolidate
with or into one or more limited liability companies or one or more other
business entities (as defined in the Act), and the Company may sell, lease or
exchange all or substantially all of its property.

 



7

 

 

2.5.           Purpose.

 

(a)           The purpose and business of the Company shall be (i) to carry on
any lawful business, purpose or activity permitted to be carried on by limited
liability companies under the Act, (ii) to exercise all rights and powers
granted to the Company under this Agreement and any other agreements
contemplated hereby, as the same may be amended from time to time and (iii) to
engage in any other lawful acts or activities incidental or ancillary thereto as
the Members deems necessary or advisable for which limited liability companies
may be organized under the Act.

 

(b)           Subject to the provisions of this Agreement, the Company shall
have the power and authority to take any and all actions necessary, appropriate,
proper, advisable, convenient or incidental to, or for the furtherance of, the
purposes set forth in Section 2.5(a).

 

2.6.           Foreign Qualification.

 

The Administrative Agent shall cause the Company to comply with all requirements
necessary to qualify the Company as a foreign limited liability company in any
jurisdiction where the nature of its business makes such qualification necessary
or desirable. Subject to the preceding sentence, at the request of the
Administrative Agent, each Member shall execute, acknowledge and deliver all
certificates and other instruments conforming with this Agreement that are
necessary or appropriate to qualify, continue or terminate the Company as a
foreign limited liability company in all such jurisdictions in which the Company
may conduct business.

 

2.7.           Termination of New Investments.

 

Following the ten-year anniversary of the date of this Agreement, the Company
shall halt the making of further Investments and commence the distribution of
cash proceeds from an orderly liquidation of the Company’s Investments to the
Members; provided, the Company may (a) complete any Investments for which
capital was committed as of the ten-year anniversary of the date of this
Agreement (including unfunded commitments under revolving credit facilities) and
(b) continue to use cash on hand to pay outstanding liabilities and expenses of
the Company. Notwithstanding the foregoing, the Company may, with Member
Approval, accept additional Capital Commitments and Capital Contributions
following the ten-year anniversary of the date of this Agreement or otherwise
extend the Company’s ten-year investment period.

 



8

 

 

ARTICLE III
CAPITAL COMMITMENT

 

3.1.           Members.

 

(a)           The name and address of each Member as well as the Capital
Commitment and Capital Contributions of each Member shall be maintained by the
Administrative Agent.

 

(b)           The Company, with Member Approval, shall have the right to admit
new Members in connection with a Capital Contribution by such Person or with
respect to Membership Interests that have been transferred pursuant to ARTICLE
V; provided that such new Member shall have delivered to the Company a written
undertaking and/or subscription agreement in a form acceptable to the Company to
be bound by the terms and conditions of this Agreement and shall have delivered
such other documents and instruments as the Company may reasonably determine to
be necessary or appropriate in connection with the acquisition of Membership
Interests by such Person. Upon the delivery of such documents and instruments,
such Person shall be admitted as a Member and deemed listed as such on the books
and records of the Company.

 

(c)           The Company, with Member Approval, shall have the right to permit
existing Members to make additional Capital Commitments and Capital
Contributions to the Company.

 

3.2.           Liability to Third Parties.

 

Except as to any obligation it may have under the Act to repay funds that may
have been wrongfully distributed to it, no Member shall be liable for the debts,
obligations or liabilities of the Company, including under a judgment, decree or
order of a court.

 

3.3.           Lack of Authority.

 

No Member shall have the authority or power in his, her or its capacity as a
Member, without more, to act for or on behalf of the Company, to do any act that
would be binding on the Company or to incur any expenditure on behalf of the
Company.

 

3.4.           Withdrawal.

 

Except as otherwise specifically provided herein, a Member does not have the
right to withdraw from the Company as a Member (except in connection with a
transfer of its Membership Interests in accordance with this Agreement), and any
attempt to violate the provisions hereof shall be legally ineffective.

 



9

 

 

ARTICLE IV
CAPITAL CONTRIBUTIONS

 

4.1.            Contributions.

 

Each Member shall make, shall have made or shall be required to make any Capital
Contribution as provided for in this ARTICLE IV. A Member shall not be entitled
to the return of any part of its Capital Contributions or to be paid interest in
respect of its Capital Contributions. A Capital Contribution is not a liability
of the Company or of any Member. As used herein, “Capital Contribution” means
any contribution by a Member to the capital of the Company, whether in cash or
in kind.

 

4.2.           Capital Commitment.

 

(a)           Subject to Member Approval or Prior Manager Approval, if
applicable, the Company shall cause the Administrative Agent to deliver to each
Member that has any obligation in respect of a Capital Commitment, a notice (a
“Contribution Notice”) that a Capital Contribution is to be made to the Company
(the aggregate amount of such Capital Contribution on any applicable date, a
“Drawdown”), which Contribution Notice shall comply with Section 4.2(b) and be
provided at least three calendar days prior to the Due Date (as defined below).

 

(b)           All Contribution Notices shall specify:

 

(i)           the U.S. Dollar amount of such Member’s share of the relevant
Drawdown, which shall be determined as described in Section 4.2(c);

 

(ii)           the due date of such Drawdown (the “Due Date”); and

 

(iii)           the bank account of the Company to which such Drawdown is to be
paid.

 

(c)           Each Member’s required Capital Contribution in respect of a
Drawdown shall be pro rata based on the Members’ respective Capital Commitments.

 

(d)           Each Member shall contribute to the Company either (i) by wire
transfer of immediately available funds the U.S. Dollar amount specified for
such Member in such Contribution Notice or (ii) with Member Approval, other
property.

 

4.3.           Advance of Capital.

 

A Member may, with Prior Manager Approval and in its discretion, make loans of
cash or other property (each, an “Advance of Capital”) to temporarily fund the
Company until Capital Contributions are made by the other Member as set forth in
Section 4.2; provided that such Member has made all Capital Contributions
required to be made by such Member pursuant to Contribution Notices issued prior
to the date of the applicable Advance of Capital. Such Advance of Capital plus
interest at the Advance Rate shall be repaid from the other Members’ Capital
Contributions under Section 4.1, with any unreturned Advance of Capital plus
interest at the Advance Rate paid as set forth in Section 6.2; provided that an
Advance of Capital outstanding for less than three business days shall not bear
interest.

 



10

 

 

4.4.           Defaulting Members.

 

(a)           Upon the failure of any Member (a “Defaulting Member”) to pay in
full any portion of the Drawdown within the 10 calendar days after the Due Date
(the “Default Date”), the other Member, in its sole discretion, shall have the
right to pursue one or more of the following remedies on behalf of the Company:

 

(i)           cause the Defaulting Member to (A) not share in any Profits or
related net proceeds realized by the Company on any disposition of an Investment
occurring after the Default Date (regardless of when the Investment was made)
and (B) continue to share in any Losses realized by the Company on any
disposition of an Investment in which the Defaulting Member participated, in
each case until such time as the Defaulting Member funds the unpaid portion of
the Drawdown;

 

(ii)           collect such unpaid portion of the Drawdown (and all attorneys’
fees and other costs incident thereto) by exercising and/or pursuing any legal
remedy the Company may have; and

 

(iii)           upon 30 days’ written notice (which period shall commence on the
Due Date) and provided that the overdue Drawdown payment has not been made and
no legal action for collection is pending, dissolve and wind down the Company in
accordance with the terms of this Agreement.

 

(b)           Notwithstanding any provision of this Agreement to the contrary, a
Defaulting Member shall not be entitled to distributions made after the Default
Date until the default is cured, except that any distributions to which a Member
otherwise would be entitled shall be applied to cure any such default.

 

4.5.            No Deficit Restoration Obligation. Notwithstanding anything
herein to the contrary in this Agreement, this Agreement shall not be construed
as creating a deficit restoration obligation or otherwise personally obligate
any Member to make a Capital Contribution in excess of the such Member’s Capital
Commitment.

 

ARTICLE V
MEMBER RIGHTS

 

5.1.           Transfer Restrictions.

 

(a)           None of the Members shall sell, transfer or otherwise dispose of
its Membership Interest, including to a Permitted Transferee, without Member
Approval, which consent shall be granted or withheld in each Member’s sole
discretion; provided, unless otherwise provided and approved by Member Approval,
the transferring Member (1) shall remain liable for its Capital Commitment and
(2) may not transfer less than all of its Membership Interest; provided,
further, that the transferee Member shall be required to deliver a written
undertaking, subscription agreement and/or other documents reasonably determined
by the Company to be necessary pursuant to Section 3.1. Each Member agrees and
acknowledges that the Membership Interests have not been registered under the
Securities Act or applicable state securities laws, and that the Membership
Interests may not be transferred except in a transaction exempt from, or not
subject to, the registration requirements of the Securities Act or applicable
state securities laws. A transferor Member shall be responsible for all costs
and expenses incurred by the Company, including reasonable legal fees and
expenses, in connection with any Transfer.

 



11

 

 

(b)           Except for a Transfer to a Permitted Transferee, each Member
hereby unconditionally and irrevocably grants to the other Member or its
designee a right of first offer to purchase or designate a third party to
purchase all, but not less than all, of any interest in the Company that such
other Member may propose to Transfer to another Person at the most recent
valuation under Section 10.3.

 

(i)           The Member proposing to make a Transfer that would be subject to
this Section 5.1(b) (a “ROFO Sale”) must deliver written notice of such ROFO
Sale (the “ROFO Notice”) to the other Member not later than 30 days prior to the
proposed closing date of such ROFO Sale. Such ROFO Notice shall contain the
material terms and conditions of the proposed ROFO Sale and shall identify the
proposed transferee of such interest, if known.

 

(ii)           The Member receiving the ROFO Notice shall have the right, for a
period of 15 business days from the date of receipt of the ROFO Notice (the
“ROFO Acceptance Period”), to elect or to designate a third-party purchaser to
purchase all of the Membership Interest to be transferred in the ROFO Sale at
the most recent valuation under Section 10.3 and on the other terms stated in
the ROFO Notice. Such acceptance shall be made by delivering a written notice to
the selling Member and the Company within the ROFO Acceptance Period stating
that it elects to exercise its right of first offer and, if applicable,
providing the identity of any Person that the non-transferring Member designates
as the purchaser and the amount of the Membership Interest it or its designee
will purchase or acquire.

 

(iii)           Following expiration of the ROFO Acceptance Period and provided
that the Member receiving the ROFO Notice has not elected or designated a
third-party purchaser to purchase all of the Membership Interest to be
transferred in the ROFO Sale at the most recent valuation under Section 10.3 and
on the other terms stated in the ROFO Notice, the selling Member shall be free
to sell its interest in the Company to a party agreed by the other Member on
terms and conditions the selling Member deems acceptable (but at a price not
less than the price and on terms not more favorable to the transferee than the
price and terms stated in the ROFO Notice); provided that (A) such transferee,
notwithstanding that such transferee is not an Affiliate of the transferring
Member, otherwise qualifies as a Permitted Transferee pursuant to Section
1.2(nn), (B) such sale takes place within 15 business days after the expiration
of the ROFO Acceptance Period (the “Sale Period”) and (C) such transferee
complies with the requirements of Section 3.1(b). To the extent the selling
Member transfers its interest in the Company during the Sale Period, the selling
Member shall promptly notify the other Member, as to the terms of such Transfer.
If no such sale occurs during the Sale Period, any attempted Transfer of such
interest shall again be subject to the right of first offer set forth in this
Section 5.1(b) and the procedures of this Section 5.1(b) shall be repeated de
novo.

 



12

 

 

(c)           Any purported Transfer in violation of the provisions of this
Agreement shall be void ab initio.

 

5.2.           Confidentiality.

 

(a)           Without Member Approval, no Member may disclose, or cause its
directors, agents, advisors, officers, employees, attorneys, accountants,
stockholders or interest-holders, authorized representatives or Affiliates to
disclose, at any time, any information provided to such Member in its capacity
as a Member, including information regarding business and activities of the
other Member, the Company, any service provider to the Company or any
Subsidiary, any entity in which the Company or any Subsidiary is invested, any
entity in which the Company may invest or any of their respective Affiliates
(collectively, the “Confidential Information”); provided that for purposes of
this Agreement, the following shall not be considered Confidential Information:
(i) information generally known to the public; (ii) information obtained by a
Member from a third party who is not prohibited from disclosing the information;
(iii) information in the possession of a Member prior to its disclosure to such
Member in its capacity as a Member; (iv) information which a Member can show by
written documentation was developed independently of disclosure received in its
capacity as a Member; or (v) with respect to a Member, information prepared by
or in the possession of such Member or any of its Affiliates prior to disclosure
to any other Member.

 

(b)           Notwithstanding the foregoing, the following disclosure shall be
permitted:

 

(i)           Each Member shall be permitted to disclose (1) any such
information as may be required by law in connection with its filings with the
Securities and Exchange Commission or reasonably determined by the Member to be
appropriate either for inclusion in such filings or for disclosure on earnings
calls or other similar meetings with investors and (2) the names of entities in
which the Company and any Subsidiary are invested and summaries of the
associated investments made by the Company in any marketing materials (including
tombstone ads) of the Member and its Affiliates; and

 

(ii)           Any Member may provide financial statements, Tax returns and
other information contained therein: (1) to such Member’s accountants, internal
and external auditors, legal counsel, financial advisors, other fiduciaries and
representatives (who may be Affiliates of such Member), investors, potential
investors, lenders to such Member and potential lenders to such Member as long
as such Member instructs such Persons to maintain the confidentiality thereof
and not to disclose to any other Person any information contained therein; (2)
to bona fide potential transferees of such Member’s Membership Interest that
agree in writing, for the benefit of the Company, to maintain the
confidentiality thereof, but only after reasonable advance notice to the Company
and the other Member; (3) if and to the extent required by law (including
judicial or administrative order); provided that, to the extent legally
permissible, the Company is given prior notice to enable it to seek a protective
order or similar relief; (4) to representatives of any governmental regulatory
agency or authority with jurisdiction over such Member, or as otherwise may be
necessary to comply with regulatory requirements applicable to such Member; and
(5) in order to enforce rights under this Agreement.

 



13

 

 

(c)           To the extent permitted by applicable law, and notwithstanding the
provisions of this ARTICLE V, each Member, the Administrative Agent, and any of
their Affiliates may, in its reasonable discretion, keep confidential from any
other Member information to the extent such Person reasonably determines that:
(i) disclosure of such information to such Member likely would have a material
adverse effect upon the Company or the other Member due to an actual or likely
conflict of business interests between such Member and one or more other parties
or an actual or likely imposition of additional statutory or regulatory
constraints upon a Member, the Company, the Administrative Agent, any of their
Affiliates, or an entity in which the Company or any Subsidiary has an
investment; or (ii) such Member cannot or will not adequately protect against
the improper disclosure of confidential information, the disclosure of which
likely would have a material adverse effect upon a Member, the Company, the
Administrative Agent, any of their Affiliates or an entity in which the Company
or any Subsidiary has an investment. Notwithstanding the foregoing, each Member,
the Administrative Agent, and any of their Affiliates shall promptly provide to
each Member all relevant information and documents related to any notice or
request (whether written or oral) received from any governmental or regulatory
agency involving any pending or threatened proceeding in connection with the
activities or operations of the Company.

 

(d)           The Members: (i) acknowledge that each Member, the Administrative
Agent, their Affiliates, and their respective direct or indirect members,
managers, officers, directors and employees are expected to acquire confidential
third-party information that, pursuant to fiduciary, contractual, legal or
similar obligations, cannot be disclosed to certain of the Members; and (ii)
agree that none of such Persons shall be in breach of any duty under this
Agreement or the Act as a result of acquiring, holding or failing to disclose
such information to any Member.

 

ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS

 

6.1.           Allocations.

 

(a)           General Allocations. Subject to the special allocations set forth
in Section 6.1(e), the items of income, expense, gain and loss of the Company
comprising Profits or Losses for a Fiscal Year shall be allocated (after taking
into account any interest expense incurred on Advance of Capital) among the
Persons who were Members during such Fiscal Year pro rata based on their
relative Percentage Interests.

 



14

 

 

(b)           Loss Limitation. Losses allocated pursuant to Section 6.1(a) shall
not exceed the maximum amount of Losses that can be allocated without causing
any Member to have a negative Capital Account balance at the end of any Fiscal
Year (after taking into account the adjustments, allocations and distributions
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6)). In the
event some but not all of the Members would have negative Capital Account
balances as a consequence of an allocation of Losses pursuant to Section 6.1(a),
the limitation set forth in this Section 6.1(b) shall be applied on a Member by
Member basis and Losses not allocable to any Member as a result of such
limitation shall be allocated to other Members in accordance with the positive
balances in such Member’s Capital Accounts so as to allocate the maximum
permissible Losses to such Member under Regulations Section
1.704-1(b)(2)(ii)(d). Allocations of Profit and Loss for the Fiscal Years after
any Fiscal Year to which this Section 6.1(b) applies shall be made in a way
that, to the extent possible, reverses the effects of any limitations on
allocations of Losses pursuant to this Section 6.1(b).

 

(c)           Transfers of Membership Interests. All items of Profit and Loss
allocable to any Membership Interest that may have been transferred or otherwise
disposed of shall be allocated between the transferor and the transferee based
on an interim closing of the books, as determined in good faith with Member
Approval; provided, however, that this allocation must be made in accordance
with a method permissible under Section 706 of the Code and the Regulations
thereunder.

 

(d)           Tax Allocations; Section 704(c) of the Code. For each Fiscal Year,
items of income, deduction, gain, loss or credit that are recognized for federal
income Tax purposes shall be allocated among the Members pursuant to Regulations
Section 1.704-1(b) in such manner as to reflect equitably amounts credited to or
debited from each Member’s Capital Account for the current and prior Fiscal
Years. Such allocations shall take into account any variation between the
adjusted Tax basis of property of the Company and its Value, in accordance with
the principles of Section 704(c) of the Code and the Regulations thereunder. Any
elections or other decisions relating to such allocations shall be made by the
Members. The Company may aggregate realized gains and losses in any manner
permitted by Regulations Section 1.704-3. Allocations pursuant to this Section
6.1(d) are solely for purposes of federal, state and local Taxes and shall not
affect, or in any way be taken into account in computing, any Member’s share of
Profits, Losses, distributions or other items pursuant to any other provision of
this Agreement.

 

(e)           Special Allocations.

 

(i)           If the loan origination and structuring fees earned by the Company
during any Fiscal Year exceed the expenses of the Company (excluding financing
costs) for such Fiscal Year, in each case calculated in accordance with U.S.
generally accepted accounting principles, such excess shall be specially
allocated to the Member(s) responsible for the origination of the loan pro rata
in accordance with the total loan origination and structuring fees earned by the
Company with respect to the loans originated by each Member; provided, that any
original issue discount with respect to an Investment in lieu of an origination
or structuring fee with respect to such Investment shall be treated as a loan
origination and structuring fee earned by the Company in the amount of such
original issue discount subject to Prior Manager Approval of the amount treated
as an origination or structuring fee.

 



15

 

 

(ii)           Profit and Loss or specific items of income, gain, loss or
deduction shall be specially allocated to the Members in order to comply with
certain requirements of Regulations Sections 1.704-1(b) and 1.704-2 (including
the minimum gain chargeback requirement in Regulations Section 1.704-2(f), the
partner minimum gain chargeback requirement in Regulations Section 1.704-2
(i)(4) and the qualified income offset requirement of the alternate test for
economic effect in Regulations Section 1.704-1(b)(2)(ii)(d)).

 

6.2.           Distributions.

 

(a)           Subject to the provisions of this Agreement, the Company shall
distribute its taxable net income, less reserves agreed to by Prior Manager
Approval, to the Members no less frequently than monthly from assets legally
available for distribution. For the avoidance of doubt, distributions may be
made in cash or in-kind.

 

(b)           All distributions described in Section 6.2(a) shall be distributed
among the Members as follows:

 

(i)           First, to pay any outstanding Advances of Capital and any interest
accrued thereon;

 

(ii)           Second, to the Members as distributions of amounts allocated
pursuant to Section 6.1(e)(i) that have not previously been distributed to the
Members in proportion to the respective amounts allocated to such Members
pursuant to Section 6.1(e)(i) that have not previously been distributed to the
Members; and

 

(iii)           Third, to the Members on a pro rata basis based on their
respective Percentage Interests.

 

Notwithstanding anything to the contrary in this Section 6.2, (A) the Company
may make distributions to the Members on a non-pro rata basis (1) if the Board
of Managers determines that such distribution is necessary to allow for the
withdrawal or removal of a Member or (2) with Member Approval; provided, that no
such distribution shall exceed the balance of such Member’s Capital Account at
the time of such distribution, and (b) no Defaulting Member shall be entitled to
any distributions under this Section 6.2 until any default pursuant to Section
4.4 is cured, except that any distributions to which a Member otherwise would be
entitled shall be applied to cure any such default.

 

6.3.           Withholding Tax.

 

Notwithstanding anything herein to the contrary, if the Company incurs a
withholding Tax or other Tax obligation with respect to the share of Company
income allocable to, or otherwise by reason of, any Member, then the
Administrative Agent, without limitation of any other rights of the Company,
shall cause the amount of such obligation to be debited against the relevant
Capital Account of such Member and the amount of such obligation shall be deemed
to have been paid to such Member for all purposes of this Agreement. If the
amount of such Taxes is greater than the balance of such Member’s Capital
Account, then such Member shall pay to the Company as a contribution to the
capital of the Company, upon demand of the Administrative Agent, the amount of
such excess. The Administrative Agent shall not be obligated to apply for or
obtain a reduction of or exemption from withholding Tax on behalf of any Member
that may be eligible for such reduction or exemption.

 



16

 

 

ARTICLE VII
management

 

7.1.           Board of Managers.

 

(a)           The Members may determine at any time by mutual agreement the
number of Managers to constitute the Board of Managers; provided that at all
times each Member shall have the right to elect, designate or appoint an equal
number of Managers. The initial number of Managers shall be four, and each
Member shall elect, designate or appoint two Managers. Each Manager elected,
designated or appointed by a Member shall hold office until a successor is
elected and qualified by such Member or until such Manager’s earlier death,
resignation, expulsion or removal. A Manager need not be a Member.

 

(b)           Subject to matters requiring Member Approval or Prior Manager
Approval, the Board of Managers shall manage and control the business and
affairs of the Company and shall possess all rights and powers as provided in
the Act and otherwise by applicable law including the right to act on behalf of,
and serve as an authorized signatory of, the Company. Except as otherwise
expressly provided for herein, the Members hereby consent to the exercise by the
Board of Managers of all such powers and rights conferred on it by this
Agreement, the Act or otherwise by applicable law with respect to the management
and control of the Company. Except as otherwise expressly provided for herein or
as required by the Act, no other Member shall have any power to act for, sign
for or do any act that would bind the Company without the authorization of the
Board of Managers.

 

(c)           Except as otherwise provided in this Agreement, the Board of
Managers shall have the power and authority to delegate to one or more other
Persons its rights and powers to manage and control the business and affairs of
the Company, including delegating such rights and powers to the Affiliates or
agents of the Company or the Members. The Board of Managers may authorize any
Persons (including any Member or Affiliate of a Member) to enter into any
document on behalf of the Company, perform the obligations of the Company
thereunder, and perform any action on behalf of the Company. Notwithstanding the
foregoing, the Board of Managers shall not have the power and authority to
delegate any rights or powers (i) requiring Prior Manager Approval, Member
Approval or otherwise requiring the approval of the Members or (ii) customarily
requiring the approval of the managing member of a Delaware limited liability
company.

 



17

 

 

(d)           The Managers shall, in the performance of their duties, be
protected fully in relying in good faith upon the records of the Company and
upon such information, opinions, reports or statements presented to the Company
by any Person as to matters any Manager reasonably believes is within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company.

 

7.2.           Prior Approval.

 

(a)           Matters requiring Member Approval shall be agreed by Member
Approval and documented in a schedule entitled “Member Approval under the
Limited Liability Company Operating Agreement of MCC Senior Loan Strategy JV I
LLC”, which is incorporated by reference herein. Such schedule shall be
maintained by the Administrative Agent and updated from time to time with Member
Approval.

 

(b)           Matters requiring Prior Manager Approval shall be agreed by Prior
Manager Approval and documented in a schedule entitled “Prior Manager Approval
under the Limited Liability Company Operating Agreement of MCC Senior Loan
Strategy JV I LLC”, which is incorporated by reference herein. Such schedule
shall be maintained by the Administrative Agent and updated from time to time
with Member Approval.

 

7.3.           Meetings of the Board of Managers.

 

The Board of Managers may hold meetings, both regular and special, within or
outside the State of Delaware. Meetings of the Board of Managers may be called
by any Manager on not less than 24 hours’ notice to each Manager by telephone,
facsimile, mail, e-mail or any other similar means of communication, with such
notice stating the place, date and hour of the meeting (and the means by which
each Manager may participate by telephone conference or similar communications
equipment in accordance with Section 7.5) and the purpose or purposes for which
such meeting is called. Special meetings shall be called by a Manager in like
manner and with like notice upon the written request of any one or more of the
Managers. Attendance of a Manager at any meeting shall constitute a waiver of
notice of such meeting, except where a Manager attends a meeting for the express
purpose of objecting to the transaction of any business because the meeting is
not lawfully called or convened.

 

7.4.           Quorum; Acts of the Board of Managers.

 

(a)           At all meetings of the Board of Managers, the presence of an
identical number of Managers elected, designated or appointed by each Member
shall constitute a quorum for the transaction of business. For the avoidance of
doubt, an odd number of Managers present at any meeting shall not constitute a
quorum. If a quorum shall not be present at any meeting of the Board of
Managers, the Managers present at such meeting may adjourn the meeting from time
to time, without notice other than announcement at the meeting, until a quorum
shall be present. For the avoidance of doubt, quorum shall not exist unless
there is an identical number of Managers elected, designated or appointed by
each Member, and only those Managers constituting a quorum for purposes of a
meeting shall be eligible to vote on any business conducted at such meeting.

 



18

 

 

(b)           Every act or decision done or made by the Board of Managers shall
require the unanimous approval of all Managers constituting a quorum under
Section 7.4(a) present at a meeting duly held at which a quorum is present. Any
action required or permitted to be taken at any meeting of the Board of Managers
may be taken without a meeting, without notice and without a vote if: (i) an
identical number of Managers elected, designated or appointed by each Member and
entitled to vote with respect to the subject matter thereof consent thereto in
writing (including by e-mail), and the writing or writings are filed with the
minutes of proceedings of the Board of Managers; or (ii) all Managers entitled
to vote with respect to the subject matter thereof consent thereto in writing
(including by e-mail), and the writing or writings are filed with the minutes of
proceedings of the Board of Managers.

 

7.5.           Remote Participation.

 

Members of the Board of Managers may participate in meetings of the Board of
Managers by means of telephone conference or similar communications equipment
that allows all persons participating in the meeting to hear each other, and
such participation in a meeting shall constitute presence in person at the
meeting. If all the participants are participating by telephone conference or
similar communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.

 

7.6.           Compensation of Managers; Expenses.

 

The Managers will not receive any compensation. However, the Managers shall be
reimbursed for their reasonable out-of-pocket expenses, if any, of attendance at
meetings of the Board of Managers. No such payment shall preclude any Manager
from serving the Company in any other capacity.

 

7.7.           Removal and Resignation of Managers; Vacancies.

 

Unless otherwise restricted by law, any Manager may be removed or expelled, with
or without cause, at any time solely by the Member that elected, designated or
appointed such Manager. Any Manager may resign at any time by giving written
notice to the Board of Managers. Such resignation shall take effect at the time
specified therein and, unless tendered to take effect upon acceptance thereof,
the acceptance of such resignation shall not be necessary to make it effective.
Any vacancy on the Board of Managers shall be filled solely by the action of the
Member who previously elected, designated or appointed such Manager in order to
fulfill the Board of Managers composition requirements of Section 7.1(a). In the
case that a vacancy on the Board of Managers results in a Member having no
Managers, such Member shall elect, designate or appoint at least one Manager
within two business days and, prior to such designation or appointment, the
Board of Managers shall be prohibited from taking any action at a meeting or in
writing.

 

7.8.           Managers as Agents.

 

To the extent of their powers set forth in this Agreement, the Managers are
agents of the Company for the purpose of the Company’s business, and the actions
of the Managers taken in accordance with such powers set forth in this Agreement
shall bind the Company. Notwithstanding the last sentence of Section 18-402 of
the Act, except as provided in this Agreement or in a resolution of the Board of
Managers expressly authorizing such action duly adopted pursuant to the terms of
this Agreement, a Manager may not bind the Company.

 



19

 

 

7.9.           Duties of Board of Managers.

 

To the extent that, at law or in equity, a Manager of the Company has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any Member, such individual acting in good faith pursuant to the terms of
this Agreement shall not be liable to the Company or to any Member for its good
faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of such
individual otherwise existing at law or in equity, are agreed by the parties
hereto to replace such other duties and liabilities of such individual.

 

7.10.           Reliance by Third Parties.

 

Notwithstanding any other provision of this Agreement, any contract, instrument
or act on behalf of the Company by a Member, a Manager, an officer or any other
Person delegated by Member Approval or Prior Manager Approval, as applicable,
shall be conclusive evidence in favor of any third party dealing with the
Company that such Person has the authority, power and right to execute and
deliver such contract or instrument and to take such act on behalf of the
Company. This Section 7.10 shall not be deemed to limit the liabilities and
obligations of such Person to seek Member Approval or Prior Manager Approval as
set forth in this Agreement.

 

ARTICLE VIII
TAXES

 

8.1.           Tax Matters Member; Member Information.

 

MCC is hereby designated, and shall serve as, the “tax matters partner” (as
defined in Section 6231 of the Code) (the “Tax Matters Member”). Subject to
Member Approval, where applicable, the Tax Matters Member shall be authorized
and required to represent the Company (at the Company’s expense) in connection
with all examinations of the Company’s affairs by tax authorities, including
resulting administrative and judicial proceedings and to expend Company funds
for professional services and costs associated therewith. Each Member shall
furnish to the Company all pertinent information (including without limitation
an Internal Revenue Service Form W-9 or appropriate Form W-8, as applicable) as
may be reasonably required for the Company to comply with any Tax accounting,
withholding and reporting obligations.

 

8.2.           Tax Reports.

 

The Company shall furnish, as soon as they are available, but in no event later
than 90 days, after the end of each Fiscal Year, to each Member an Internal
Revenue Service Schedule K-1, which form shall duly reflect the allocation of
income, gain, loss and deduction set forth in ARTICLE VI. Upon the written
request of any such Member and at the expense of such Member, the Company shall
use reasonable efforts to deliver or cause to be delivered any additional
information necessary for the preparation of any federal, state, local and
foreign income Tax return which must be filed by such Member. Any deficiency for
Taxes imposed on any Member (including penalties, additions to Tax or interest
imposed with respect to such Taxes) shall be paid by such Member, and if paid by
the Company, shall be recoverable from such Member (including by offset against
distributions otherwise payable to such Member).

 



20

 

 

8.3.           Partnership for U.S. Federal Tax Purposes.

 

As long as the Company remains a Delaware limited liability company with at
least two (2) members, the Members agree to treat the Company as a partnership
and to treat all Membership Interests as interests in such partnership for U.S.
federal income tax purposes and no Member shall take any position inconsistent
with this characterization in any tax return or otherwise to the extent
consistent with applicable law.

 

ARTICLE IX
EXCULPATION AND INDEMNIFICATION; CORPORATE OPPORTUNITY

 

9.1.           Right to Indemnification.

 

(a)           To the fullest extent permitted by applicable law, (i) any Member
(in his capacity as a Member) or any of its Affiliates, (ii) the Managers or
(iii) any Persons authorized by the Managers (each individually, an “Indemnified
Party”) shall be entitled to indemnification from the Company for any and all
losses, liabilities, damages, assessments, fines, judgments, costs and expenses,
including reasonable attorney’s fees (collectively, “Indemnification Losses”)
incurred by such Indemnified Party by reason of any act or omission of such
Indemnified Party arising from the performance of such Indemnified Party’s
obligations or duties under this Agreement, including in connection with any
civil, criminal, administrative, investigative or other action, suit or
proceeding to which any such Indemnified Party may hereafter be made party by
reason of being or having been a Member, Manager, or Person authorized by the
Managers in such capacity, provided, however, that, if any Indemnification Loss
arises out of any action or inaction of an Indemnified Person, indemnification
under this Section 9.1 will be available only if (a) either (i) the Indemnified
Party, at the time of such action or inaction, believed, in good faith, that
its, his or her course of conduct was in, or not opposed to, the best interests
of the Company, or (ii) in the case of inaction by the Indemnified Party, the
Indemnified Party did not intend its, his or her inaction to be harmful or
opposed to the best interests of the Company, and (b) the action or inaction did
not constitute fraud, gross negligence, willful misconduct or knowing violation
of applicable Law or breach of this Agreement by the Indemnified Party.

 

(b)           Expenses incurred by any Person entitled to indemnification
pursuant to this Section 9.1 in defending a proceeding shall be paid by the
Company in advance of the final disposition of such proceeding subject to the
provisions of any applicable law; provided such expenses shall be required to be
repaid to the Company in the event the aforementioned losses are determined by a
court of competent jurisdiction to have resulted from actions or omissions for
which the Company is not required to indemnify such Person pursuant to this
Section 9.1.

 



21

 

 

9.2.           Procedure for Determining Permissibility.

 

To determine whether any indemnification or advance of expenses under this
ARTICLE IX is permissible, the Members, by Member Approval, shall be required
to, determine in each case whether the applicable standards in any applicable
statute have been met. Each of the persons entitled to be indemnified for
expenses and liabilities as contemplated above may, in the performance of his,
her or its duties, consult with legal counsel and accountants, and any act or
omission by such person on the Company’s behalf in furtherance of the Company’s
interests in good faith in reliance upon, and in accordance with, the advice of
such legal counsel or accountants will be full justification for any such act or
omission, and such person will be fully protected for such acts and omissions,
so long as such legal counsel or accountants were selected with reasonable care
by or on the Company’s behalf. The reasonable expenses of any Person entitled to
indemnification pursuant to Section 9.1 in prosecuting a successful claim for
indemnification, and the fees and expenses of any special legal counsel engaged
by the Company to determine permissibility of indemnification or advance of
expenses, shall be borne by the Company.

 

9.3.           Contractual Obligation.

 

The obligations of the Company to indemnify an Indemnified Party under this
ARTICLE IX, including the duty to advance expenses, shall be considered a
contract between the Company and such Person, and no modification or repeal of
any provision of this ARTICLE IX shall affect, to the detriment of such Person,
such obligations of the Company in connection with a claim based on any act or
failure to act occurring before such modification or repeal.

 

9.4.           Indemnification Not Exclusive; Inuring of Benefit; Savings
Clause.

 

The indemnification and advance of expenses provided by this ARTICLE IX shall
not be deemed exclusive of any other right to which an indemnified Person may be
entitled under any statute, provision of the Certificate, this Agreement, Member
Approval or otherwise and shall inure to the benefit of the heirs, executors and
administrators of any such Person. If this ARTICLE IX or any portion hereof
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify and hold harmless each Person entitled
to be indemnified pursuant to this ARTICLE IX as to reasonable Indemnification
Losses paid in settlement with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative to the full extent
permitted by any applicable portion of this ARTICLE IX that shall not have been
invalidated and to the fullest extent permitted by applicable Law.

 

9.5.           Exculpation.

 

Except as otherwise provided in this ARTICLE IX or as may be agreed between the
Members upon Prior Manager Approval, no Indemnified Party shall be liable,
responsible or accountable for damages or otherwise, to any other Member, their
Affiliates or the Company for any Indemnification Loss that arises out of any
act performed or omitted to be performed by it, him or her pursuant to the
authority granted by this Agreement or otherwise by the Board of Managers,
unless a judgment or other final adjudication adverse to him establishes that
(a) either (i) the Indemnified Party, at the time of such action or inaction,
did not believe in good faith, that its, his or her course of conduct was in, or
not opposed to, the best interests of the Company, or (ii) in the case of
inaction by the Indemnified Party, the Indemnified Party intended its, his or
her inaction to be harmful or opposed to the best interests of the Company, or
(b) the action or inaction constituted fraud, gross negligence, willful
misconduct or knowing violation of applicable Law or breach of this Agreement by
the Indemnified Party. Each Member may (on its own behalf or on behalf of any
member of the Board of Managers designated by such Member, any Affiliates of
such Member or their respective partners, shareholders, directors, officers,
employees or agents) consult with counsel, accountants and other experts in
respect of the Company’s affairs and such Member will be fully protected and
justified in any action or inaction which is taken in accordance with the advice
or opinion of such counsel, accountants or other experts; provided, however,
that such counsel, accountant or other experts shall have been selected with
reasonable care. Notwithstanding any of the foregoing to the contrary, the
provisions of this Section 9.5 shall not be construed so as to relieve (or
attempt to relieve) an Indemnified Party of any liability, to the extent (but
only to the extent) that such liability may not be waived, modified or limited
under applicable Law but shall be construed so as to effectuate the exculpation
of the Indemnified Party to the fullest extent permitted by applicable Law.

 



22

 

 

9.6.           Insurance and Other Indemnification.

 

The Company shall have the power to (a) purchase and maintain, at the Company’s
expense, insurance on behalf of the Company and on behalf of others to the
extent that power to do so has not been prohibited by statute, (b) create any
fund of any nature, whether or not under the control of a trustee, or otherwise
secure any of its indemnification obligations and (c) give other indemnification
to the extent permitted by statute.

 

9.7.           Corporate Opportunities.

 

(a)           No Member or any of its Affiliates, including any Affiliate
providing services to the Company, shall have any duty to communicate or present
an investment or business opportunity or prospective economic advantage to the
Company in which the Company may, but for the provisions of this Section 9.7(a),
have an interest or expectancy (a “Corporate Opportunity”), and no Member or any
of its Affiliates (even if such Person is also a Manager or otherwise providing
services to the Company) shall be deemed to have breached any fiduciary or other
duty or obligation to the Company by reason of the fact that any such Person
pursues or acquires a Corporate Opportunity for itself or its Affiliates or
directs, sells, assigns or transfers such Corporate Opportunity to another
Person or does not communicate information regarding such Corporate Opportunity
to the Company. The Company renounces any interest in a Corporate Opportunity
and any expectancy that a Corporate Opportunity will be offered to the Company.

 

(b)           The Members and their respective Affiliates may, without
limitation, form additional investment funds, enter into investment advisory
relationships or engage in other business activities, even if such activities
may be in competition with the Company and/or may involve substantial time and
resources of such Member or its respective Affiliates.

 



23

 

 

(c)           The Members and their respective Affiliates shall not be obligated
to offer the Company the ability to invest in a particular opportunity even if
such opportunity is of a character which is suitable for the Company.

 

9.8.           Ownership of Members.

 

No Member shall own greater than 24.9% of any class of securities of any other
Member or any affiliate of any other Member without the prior written consent of
such Member.

 

ARTICLE X
BOOKS, RECORDS, VALUATIONS, REPORTS, AND BANK ACCOUNTS

 

10.1.           Books.

 

The Administrative Agent shall maintain complete and accurate books of account
of the Company, which books shall be open to inspection by any Member (or its
authorized representative) to the extent required by the Act.

 

10.2.           Company Funds.

 

Except as specifically provided in this Agreement or with Member Approval, the
Company shall not pay to, or use for, the benefit of any Member, funds, assets,
credit, or other resources of any kind or description of the Company; provided
that the foregoing shall not limit the power of the Board of Managers to
authorize expense reimbursements from the Company’s funds. Funds of the Company
shall (a) be deposited only in the accounts of the Company in the Company’s
name, (b) not be commingled with funds of any Member and (c) be withdrawn only
upon such signature or signatures as may be designated in writing from time to
time by the Board of Managers.

 

10.3.           Valuation.

 

(a)           Valuations shall be made as of the end of each fiscal quarter in
accordance with Accounting Standards Codification 820 (or any successor guidance
regarding determination of fair value of assets) and upon liquidation of the
Company in accordance with the following provisions and the Company’s valuation
guidelines then in effect (which shall be consistent with MCC’s valuation
guidelines as of the date hereof or as otherwise approved by Prior Manager
Approval).

 

(i)           Within 15 business days after the date as of which a valuation is
to be made, the Administrative Agent shall deliver to the Board of Managers a
report as to the recommended valuation as of such date, and provide the Managers
with a reasonable opportunity to request information and to provide comments
with respect to the report.

 



24

 

 

(ii)           If the recommended valuation as of such date is approved by Prior
Manager Approval, then the Administrative Agent may deem the valuation that has
been approved final.

 

(iii)           If the recommended valuation as of such date is not approved by
Prior Manager Approval, then the Administrative Agent shall cause a valuation of
the asset(s) subject to unresolved objection to be made as of such date by an
approved valuation expert (if not already made), and shall determine a valuation
of such asset(s) consistent with the valuation as of such date by the approved
valuation expert, and such valuation shall be final. For this purpose, a
valuation of an asset as of such date shall be considered consistent with a
valuation of an approved valuation expert if it is equal to the recommended
value or within the recommended range of values determined by the approved
valuation expert as of such date. An approved valuation expert shall mean an
independent valuation consultant that has been approved by Prior Manager
Approval.

 

(iv)           If there is no objection to the recommended valuation by any
Manager within five days after delivery to the Board of Managers of the
Administrative Agent’s report, then the Administrative Agent may deem the
valuations in such report approved and final.

 

(v)           Liabilities of the Company shall be taken into account at the
amounts at which they are carried on the books of the Company, and provision
shall be made in accordance with U.S. generally accepted accounting principles
for contingent or other liabilities not reflected on such books and, in the case
of the liquidation of the Company, for the expenses (to be borne by the Company)
of the liquidation and winding up of the Company’s affairs.

 

(b)           The valuation of a Membership Interest for purposes of this
Agreement shall not take into account discounts for lack of marketability, lack
of control or any other similar or standard discount on valuation of a
membership interest.

 

(c)            All valuations made in accordance with this Section 10.3 shall be
final and binding on all Members, absent actual and apparent error. Valuations
of the Company’s assets by independent valuation consultants shall be at the
Company’s expense.

 

10.4.           Financial Statements and Information.

 

The Company shall deliver to each Member:

 

(a)           as soon as practicable, but in any event within 45 days after the
end of each calendar quarter, unaudited financial information as of the end of
and for such calendar quarter, consisting of a balance sheet, income statement,
statement of cash flows and statement of Members’ equity, each prepared in
accordance with U.S. generally accepted accounting principles; and

 



25

 

 

(b)           as soon as practicable, but in any event within 90 days after the
end of each Fiscal Year of the Company, audited financial information as of the
end of and for such Fiscal Year, consisting of a balance sheet, income
statement, statement of cash flows and statement of Members’ equity, each
prepared in accordance with U.S. generally accepted accounting principles.

 

ARTICLE XI
DISSOLUTION, LIQUIDATION, AND TERMINATION

 

11.1.           Dissolution.

 

The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following:

 

(a)           the adoption of a resolution by all of the Members approving the
dissolution and liquidation of the Company;

 

(b)           entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act;

 

(c)           (i) a bankruptcy, insolvency, dissolution or liquidation of a
Member, (ii) the making of an assignment for the benefit of creditors by a
Member, or (iii) notice delivered pursuant to Section 4.4(a)(iii), in either
case at the election of the other Member by providing written notice of such
election;

 

(d)           (i) a determination by the Securities and Exchange Commission to
subject MCC’s participation in the Company to an accounting or reporting
treatment or other consequence which MCC, in its sole discretion, determines to
be materially adverse to it, or a change by the Securities and Exchange
Commission of any assent it may have granted regarding MCC’s interest in the
Company or the terms of such assent or its conclusions regarding the accounting
or reporting treatment or other consequence which MCC, in its sole discretion,
determines to be materially adverse to it, in each case at the election of MCC
by providing written notice of such election to the other Member or (ii) a
determination by a Member that its continued investment in the Company violates
applicable law and is reasonably expected to have a material adverse effect on
the Company or the other Member;

 

(e)           the termination of the legal existence of the last remaining
Member or the occurrence of any other event that terminates the continued
membership of the last remaining Member, unless the Company is continued without
dissolution in a manner provided under this Agreement or the Act;

 

(f)           following the occurrence of a Deadlock, by written notice to the
Member who determined the existence of Deadlock from the other Member, which
notice shall become effective as stated therein but no less than 90 days after
delivery (unless the other Member waives such notification requirement);
provided, that no notice under this Section 11.1(f) shall be effective (and
there shall be no right or ability to dissolve the Company under this Section
11.1(f)) unless such notice is delivered within ten days of the occurrence of a
Deadlock; and

 



26

 

 

(g)           the liquidation of the Company’s final Investment and the
concurrent distribution of all assets of the Company to the Members.

 

The Company shall not be dissolved by the admission of Members in accordance
with the terms of this Agreement.

 

11.2.           Winding Up.

 

(a)           On dissolution of the Company, the Board of Managers, in the same
manner provided by ARTICLE VII with respect to the operation of the Company,
shall act as liquidator, provided that in the case of a dissolution pursuant to
Section 11.1(c), Section 11.1(d) or Section 11.1(f), the Member that elects such
dissolution shall act as liquidator. The liquidator shall wind up the affairs of
the Company as provided in the Act and shall have all the powers set forth in
the Act. The costs of liquidation shall be a Company expense.

 

(b)           From and after the date on which an event set forth in Section
11.1 becomes effective, the Company shall cease to make Investments after that
date, except for Investments which the Company was committed to make in whole or
in part (as evidenced by a commitment letter, term sheet or letter of intent, or
definitive legal documents under which less than all advances have been made) on
or before such effective date.

 

(c)           Notwithstanding anything to the contrary in Section 6.2,
distributions to the Members during the winding down of the Company shall be
made no less frequently than quarterly to the extent consisting of a Member’s
allocable share of cash and cash equivalents, after taking into account
reasonable reserves deemed appropriate by Prior Manager Approval, to fund
Investments in which the Company continues to participate (as set forth in the
immediately preceding paragraph), expenses and all other obligations (including
without limitation contingent obligations) of the Company. Unless waived by
Prior Manager Approval, the Company also shall withhold 10 percent (10%) of
distributions in any calendar year, which withheld amount shall be distributed
within 60 days after the completion of the annual audit covering such Fiscal
Year. A Member shall remain a Member until all Investments in which the Company
participates are repaid or otherwise disposed of, the Member’s allocable share
of all expenses and all other obligations (including without limitation
contingent obligations) of the Company are paid, and all distributions are made
hereunder, at which time the Member shall have no further rights under this
Agreement.

 

(d)           Profits and Losses during the period of liquidation shall be
allocated among the Members in accordance with Section 6.1(a), or as otherwise
required to enable the liquidating distributions made pursuant to this Section
11.2(d) to have substantial economic effect. Upon satisfaction (whether by
payment or by the making of reasonable provision for payment) of the Company’s
liabilities, the Company’s property and assets or the proceeds from the
liquidation thereof shall be applied and distributed in accordance with the
distribution priorities (and subject to the limitations) established in Section
6.2, to the extent not previously satisfied.

 



27

 

 

(e)           Notwithstanding the foregoing, upon the occurrence of an event
described in Section 11.1(c), Section 11.1(d) or Section 11.1(f), the Exercising
Member may elect alternatively by written notice to the other Member, for a
period of either (i) 15 business days in the case of an event described in
Section 11.1(c) or Section 11.1(d) or (ii) 10 days in the case of an event
described in Section 11.1(f) (such period described in (i) or (ii), as
applicable, the “Call Option Period”) following the occurrence of such event, to
purchase the other Member’s Membership Interest or designate a third party to
effect such purchase (such election, the “Call Option”). The purchase price for
such Membership Interest shall be payable in cash within 30 days after the Call
Option is delivered to the other Member, and shall be equal to the Capital
Account of the other Member adjusted to reflect the Value of the Company as
determined as of the date of the last valuation pursuant to Section 10.3. Each
Member hereby agrees to sell its Membership Interest to the Exercising Member or
the third party designated by the Exercising Member at such price if the Call
Option is timely exercised by the Exercising Member. If the Exercising Member
does not exercise the Call Option within the Call Option Period or if the
Exercising Member or its third-party designee does not purchase the other
Member’s Entire Interest within 30 days after the Call Option is delivered to
the other Member, then the Call Option shall terminate and (i) in the case of
the occurrence of an event described Section 11.1(c) or Section 11.1(d) the
Exercising Member shall retain the option to elect the dissolution of the
Company pursuant to Section 11.1(c) or Section 11.1(d), as applicable or (ii) in
the case of the occurrence of an event described Section 11.1(f), the
non-Exercising Member shall retain the option to elect the dissolution of the
Company pursuant to Section 11.1(f). After any purchase pursuant to an Call
Option, the other Member shall no longer be a member of the Company, and the
Exercising Member, or third party designee of the Exercising Member that has
consummated the purchase, may dissolve or continue the Company as it may
determine.

 

(f)           A full accounting of the assets and liabilities of the Company
shall be taken and a statement thereof shall be furnished to each Member within
30 days after the distribution of all of the assets of the Company. Such
accounting and statements shall be prepared under the direction of the
liquidator.

 

11.3.           Certificate of Cancellation.

 

On the completion of the winding up of the Company following its dissolution,
the Company is terminated, and the liquidator (or such other Person or Persons
as the Act may require or permit) shall file a Certificate of Cancellation with
the Office of the Secretary of State of the State of Delaware and cancel any
other filings made pursuant to Section 2.6.

 



28

 

 

ARTICLE XII
GENERAL PROVISIONS

 

12.1.           Expenses.

 

By virtue of its Membership Interest, each Member shall indirectly bear an
allocable share of expenses and other obligations of the Company.  Each Member
shall directly bear all of its own fees and expenses associated with the
preparation, negotiation, execution and delivery of this Agreement and the other
documents contemplated hereby.

 

12.2.           Notices.

 

Except as expressly set forth to the contrary in this Agreement, all notices,
requests or consents provided for or permitted to be sent under this Agreement
must be in writing and must be sent by registered mail, addressed to the
recipient, postage paid or by delivering that writing to the recipient in
person, by internationally recognized express courier, or by e-mail; and a
notice, request or consent sent under this Agreement is effective on receipt by
the Person to receive it. A notice, request or consent shall be deemed received
when delivered if personally delivered, or otherwise on the date of receipt by
the recipient thereof. All notices, requests and consents to be sent to a Member
must be sent to or made at the address ascribed to that Member on the books of
the Company or such other address as that Member may specify by notice to the
Company and the other Members. Any notice, request or consent to the Company
must be sent to the Company at its principal office. Whenever any notice is
required to be sent by law, the Certificate or this Agreement, a written waiver
thereof, signed by the Person entitled to notice, whether before or after the
time stated therein, shall be deemed equivalent to the giving of such notice.

 

12.3.           Entire Agreement.

 

This Agreement and the subscription agreement delivered in connection herewith
by each Member constitutes the entire agreement among the parties on the date
hereof with respect to the subject matter hereof and supersedes all prior
understandings, contracts or agreements among the parties with respect to the
subject matter hereof, whether oral or written.

 

12.4.           Effect of Waiver or Consent.

 

The failure of a Member to insist on the strict performance of any covenant or
duty required by the Agreement, or to pursue any remedy under the Agreement,
shall not constitute a waiver of the breach or the remedy.

 

12.5.           Amendment.

 

This Agreement may be amended or modified, or any provision hereof may be
waived; provided that such amendment, modification or waiver is set forth in a
writing executed by each Member.

 



29

 

 

12.6.           Binding Act.

 

Subject to the restrictions on transfer set forth in this Agreement, this
Agreement is binding on and inures to the benefit of the Members and their
respective heirs, legal representatives, successors and assigns.

 

12.7.           Governing Law.

 

All issues and questions concerning the application, construction, validity,
interpretation and enforcement of this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

12.8.           Consent to Exclusive Jurisdiction.

 

Each of the parties hereto agrees that any legal action or proceeding with
respect to this Agreement or any agreement, certificate or other instrument
entered into in contemplation of the transactions contemplated by this
Agreement, or any matters arising out of or in connection with this Agreement or
such other agreement, certificate or instrument, and any action for the
enforcement of any judgment in respect thereof, shall be brought exclusively in
the Chancery Court of New Castle County, Delaware or the federal courts of the
United States of America for the District of Delaware, unless the parties to any
such action or dispute mutually agree to waive this provision. By execution and
delivery of this Agreement, each of the parties hereto irrevocably consents to
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, or by recognized express carrier or delivery service, to the
applicable party at his, her or its address referred to herein. Each of the
parties hereto irrevocably waives any objection which he, she or it may now or
hereafter have to the laying of venue of any of the aforementioned actions or
proceedings arising out of or in connection with this Agreement, or any related
agreement, certificate or instrument referred to above, brought in the courts
referred to above and hereby further irrevocably waives and agrees, to the
fullest extent permitted by applicable law, not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in any inconvenient forum. Nothing herein shall affect the right of any
party to serve process in any other manner permitted by law.

 

12.9.           Severability.

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. The Members shall negotiate in good faith to
replace any provision so held to be invalid or unenforceable so as to implement
most effectively the transactions contemplated by such provision in accordance
with the original intent of the Members signatory hereto.

 



30

 

 

12.10.           Further Assurances.

 

In connection with this Agreement and the transactions contemplated hereby, at
the expense of the Company each Member shall execute and deliver any additional
documents and instruments and perform any additional reasonable acts (so long as
such documents, instruments and/or acts do not alter or amend, and which are
consistent with, this Agreement) that may be necessary or appropriate to
effectuate and perform the provisions of this Agreement and those transactions.

 

12.11.           No Third Party Benefit.

 

Except for any Indemnified Party (with respect to ARTICLE IX), the Indemnified
Parties each being an intended beneficiary of this Agreement, the provisions
hereof are solely for the benefit of the Company and its Members and are not
intended to, and shall not be construed to, confer a right or benefit on any
creditor of the Company or any other Person. Covenants and other provisions of
this Agreement created in favor of any Person specifically identified herein are
solely for the benefit of such Person and are not intended to, and shall not be
construed to, confer a right or benefit on any other Person, including, without
limitation, any other Member, unless expressly so stated herein.

 

12.12.           Counterparts.

 

This Agreement may be executed in any number of counterparts with the same
effect as if all signing parties had signed the same document. All counterparts
shall be construed together and constitute the same instrument.

 

[Remainder of Page Intentionally Blank]

 

 

31

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.

 

 

  MEDLEY CAPITAL CORPORATION               By:         Name:     Title:        
      GREAT AMERICAN LIFE INSURANCE COMPANY               By:         Name:    
Title:

 

 

 

 

 

 

 

 

 



[Signature Page to Limited Liability Company Agreement of MCC Senior Loan
Strategy JV I LLC]



 

 

 

EXHIBIT A

 

 

 

Member and Address Percentage Interest     Medley Capital Corporation ____% 375
Park Avenue, 33rd Floor   New York, NY 10152               Great American Life
Insurance Company ____% 301 East Fourth Street, 27th Floor   Cincinnati, Ohio
45202  

 

 

 

 

 

